Case 1:20-cv-00264-JAO-RT Document 25 Filed 03/16/21 Page 1 of 17              PageID #: 2062




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

   FELICIA S. WICKLIFF,                        CIVIL NO. 20-00264 JAO-RT

               Plaintiff,
                                               ORDER REVERSING DECISION OF
         vs.                                   COMMISSIONER OF SOCIAL
                                               SECURITY AND REMANDING FOR
   ANDREW SAUL, Commissioner of                FURTHER PROCEEDINGS
   Social Security,

               Defendant.


     ORDER REVERSING DECISION OF COMMISSIONER OF SOCIAL
      SECURITY AND REMANDING FOR FURTHER PROCEEDINGS

        Plaintiff Felicia S. Wickliff (“Plaintiff”) appeals Defendant Andrew M. Saul,

  Commissioner of Social Security’s (the “Commissioner”) denial of her application

  for social security disability benefits. She asks the Court to reverse the

  Commissioner’s finding that she is not disabled and remand the matter for a new

  administrative hearing. For the following reasons, the Court REVERSES the

  Commissioner’s decision and REMANDS this case for further administrative

  proceedings consistent with this Order.

                       I.   ADMINISTRATIVE PROCEEDINGS

        In August 2018, Plaintiff filed an application for social security disability

  benefits. ECF No. 11-6 at 2. The Social Security Administration (“SSA”) denied
Case 1:20-cv-00264-JAO-RT Document 25 Filed 03/16/21 Page 2 of 17             PageID #: 2063




  her application. ECF No. 11-5 at 3–7. Plaintiff sought reconsideration, id. at 8–

  10, and the SSA again denied her request. Id. at 11–13.

          At Plaintiff’s request, the Administrative Law Judge (“ALJ”) convened a

  hearing. Id. at 41. Relevant to this appeal, Plaintiff testified at the hearing that her

  “biggest problem” is her depression and that the resulting “insomnia is really -- the

  worst part is being able to try to function the next day after not sleeping at night.”

  ECF No. 11-3 at 43–44. She described how, between November 26, 2015 and

  December 31, 2017,1 her “insomnia was pretty bad,” but “alcohol helped [her]

  sleep.” Id. at 49. Plaintiff indicated that her general condition did not improve

  when she stopped drinking. Id. at 52. When addressing her mental status between

  2015 and 2016, Plaintiff explained that her insomnia “is really what ma[de] it hard

  for [her],” that she “w[o]ke up . . . tired [and] exhausted,” and that “[d]uring the

  day, all [she would] do is think about sleeping.” Id. at 53.

          Upon the ALJ’s questioning about whether she would be able to show up to

  a civilian job five days a week, Plaintiff answered, “probably not on time.” Id. at

  59–60. Plaintiff explained that when she was in the Air Force,2 she was sometimes


  1
    December 31, 2017 was Plaintiff’s date last insured, which is relevant because,
  as explained below, the ALJ’s analysis of Plaintiff’s eligibility for benefits was
  based on whether she was disabled between November 26, 2015 (the day after the
  period covered by the previous final prior determination of Plaintiff’s disability
  status) through her date last insured. ECF No. 11-3 at 17–18.
  2
      Plaintiff left the Air Force in 2012. ECF No. 11-3 at 39, 50.
                                             2
Case 1:20-cv-00264-JAO-RT Document 25 Filed 03/16/21 Page 3 of 17          PageID #: 2064




  “hours” late to work due to over-sleeping, and that this would occur at least three

  times per month, which led to her demotion in rank. Id. at 60.

        The ALJ later posed a hypothetical to the vocational expert, inquiring

  whether a person who would be late to work about three times per month for up to

  three hours each time would be able to sustain employment. Id. at 61. The

  vocational expert answered that such a person could not sustain any job in the

  national economy. Id.

        On February 7, 2020, the ALJ issued his decision, id. at 17–27 (the

  “Decision”), finding and concluding as follows:

  •     Plaintiff did not engage in substantial gainful activity during the period
        between November 26, 2015 through her date last insured of December 31,
        2017 (the “Disability Period”). Id. at 20.

  •     Plaintiff’s severe impairments during the Disability Period included major
        depression, recurrent; trauma and stressor related disorder (PTSD); and
        alcohol use disorder. Id.

  •     During the Disability Period, Plaintiff did not have an impairment or
        combination of impairments that meets or medically equals the severity of
        one of the listed impairments in 20 C.F.R. Part 404, Subpart P, App. 1 (20
        C.F.R. §§ 404.1520(d), 404.1525 and 404.1526). Id.

  •     During the Disability Period, Plaintiff had the residual functional capacity
        (“RFC”) to perform a full range of work at all exertional levels, but with the
        following nonexertional limitations: no customer service interaction with
        the public; occasional interaction with coworkers; can understand, follow,
        and retain simple instructions and perform simple tasks (defined as nothing
        above an SVP 2) in a non-production pace workplace; no hazardous
        machinery or unprotected heights; and no ladders, ropes, or scaffolds. Id. at
        22.


                                            3
Case 1:20-cv-00264-JAO-RT Document 25 Filed 03/16/21 Page 4 of 17           PageID #: 2065




  •     Plaintiff was unable to perform, and did not have any, past relevant work
        during the Disability Period. Id. at 26.

  •     There were jobs existing during the Disability Period in significant numbers
        in the national economy that Plaintiff could perform, based on her age,
        education, work experience, and RFC. Id.

  •     Plaintiff was not under a disability during the Disability Period. Id. at 27.

        The ALJ also expressed doubt about Plaintiff’s credibility:

                      As for [Plaintiff]’s statements about the intensity,
               persistence, and limiting effects of his or her [sic] symptoms,
               they are inconsistent because despite [Plaintiff]’s reported
               difficulty with concentration, memory problems, insomnia, and
               resulting inability to function; the medical evidence during the
               period beginning November 26, 2015 through the date last
               insured of December 31, 2017 shows sporadic, and limited
               treatment, with a large gap in regular mental health treatment . .
               . not supportive of the severity of limitations reported.

  Id. at 23 (emphasis added). The ALJ also pointed to therapist reports of Plaintiff’s

  presentation during therapy sessions and Plaintiff’s representations that she was

  independent, refused caregiver services, and, by September 2016, “functioned

  well.” Id.

        The ALJ’s Decision became the Commissioner’s final decision when the

  Appeals Council denied Plaintiff’s request for review of the Decision. Id. at 2.

                            II.    LEGAL STANDARDS

  A.    Standard of Review

        The decision of the Commissioner must be affirmed “if it is supported by

  substantial evidence and if the Commissioner applied the correct legal standards.”
                                            4
Case 1:20-cv-00264-JAO-RT Document 25 Filed 03/16/21 Page 5 of 17           PageID #: 2066




  Kennedy v. Colvin, 738 F.3d 1172, 1175 (9th Cir. 2013) (citation omitted).

  “Substantial evidence means more than a mere scintilla, but less than a

  preponderance. It means such relevant evidence as a reasonable mind might accept

  as adequate to support a conclusion.” Trevizo v. Berryhill, 871 F.3d 664, 674 (9th

  Cir. 2017) (citation omitted); see also Burch v. Barnhart, 400 F.3d 676, 679 (9th

  Cir. 2005) (citation omitted). To determine whether there is substantial evidence

  to support the ALJ’s decision, a court “must consider the entire record as a whole,

  weighing both the evidence that supports and the evidence that detracts from the

  Commissioner’s conclusion, and may not affirm simply by isolating a specific

  quantum of supporting evidence.” Garrison v. Colvin, 759 F.3d 995, 1009 (9th

  Cir. 2014) (citation omitted). If the record, considered as a whole, can reasonably

  support either affirming or reversing the ALJ’s decision, the decision must be

  affirmed. See Hiler v. Astrue, 687 F.3d 1209, 1211 (9th Cir. 2012); Orn v. Astrue,

  495 F.3d 625, 630 (9th Cir. 2007) (“‘Where evidence is susceptible to more than

  one rational interpretation,’ the ALJ’s decision should be upheld.” (citation

  omitted)); Burch, 400 F.3d at 679. The ALJ, as the finder of fact, is responsible for

  weighing the evidence, resolving conflicts and ambiguities, and determining

  credibility. See Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).

        Even where legal error occurs, the decision must be upheld “where that error

  is harmless, meaning that it is inconsequential to the ultimate nondisability


                                            5
Case 1:20-cv-00264-JAO-RT Document 25 Filed 03/16/21 Page 6 of 17           PageID #: 2067




  determination, or that, despite the legal error, the agency’s path may reasonably be

  discerned, even if the agency explains its decision with less than ideal clarity.”

  Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (internal quotation

  marks and citation omitted).

  B.    Eligibility for Disability Benefits

        To be eligible for disability insurance benefits, a claimant must demonstrate

  that she is unable to “engage in any substantial gainful activity by reason of any

  medically determinable physical or mental impairment which . . . has lasted or can

  be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

  § 423(d)(1)(A). In addition, it may only be determined that a claimant is under a

  disability “if [her] physical or mental impairment or impairments are of such

  severity that [s]he is not only unable to do [her] previous work but cannot,

  considering [her] age, education, and work experience, engage in any other kind of

  substantial gainful work which exists in the national economy.” 42 U.S.C.

  § 423(d)(2)(A). Only disabilities existing before the date last insured establish

  entitlement to disability insurance benefits. See Sam v. Astrue, 550 F.3d 808, 810

  (9th Cir. 2008) (citing Vincent v. Heckler, 739 F.2d 1393, 1394 (9th Cir. 1984) (per

  curiam)).

        A five-step analysis is employed in evaluating disability claims.

               In step one, the ALJ determines whether a claimant is currently
               engaged in substantial gainful activity. If so, the claimant is not
                                              6
Case 1:20-cv-00264-JAO-RT Document 25 Filed 03/16/21 Page 7 of 17           PageID #: 2068




               disabled. If not, the ALJ proceeds to step two and evaluates
               whether the claimant has a medically severe impairment or
               combination of impairments. If not, the claimant is not disabled.
               If so, the ALJ proceeds to step three and considers whether the
               impairment or combination of impairments meets or equals a
               listed impairment under 20 C.F.R. pt. 404, subpt. P, App. 1. If
               so, the claimant is automatically presumed disabled. If not, the
               ALJ proceeds to step four and assesses whether the claimant is
               capable of performing her past relevant work. If so, the claimant
               is not disabled. If not, the ALJ proceeds to step five and
               examines whether the claimant has the residual functional
               capacity (“RFC”) to perform any other substantial gainful
               activity in the national economy. If so, the claimant is not
               disabled. If not, the claimant is disabled.

  Burch, 400 F.3d at 679; see 20 C.F.R. § 404.1520. It is the claimant’s burden to

  prove a disability in steps one through four of the analysis. See Burch, 400 F.3d at

  679 (citing Swenson v. Sullivan, 876 F.2d 683, 687 (9th Cir. 1989)). “However, if

  a claimant establishes an inability to continue her past work, the burden shifts to

  the Commissioner in step five to show that the claimant can perform other

  substantial gainful work.” Id. (citation omitted).

  C.    Credibility Determinations

        “Credibility determinations are the province of the ALJ.” Fair v. Bowen,

  885 F.2d 597, 604 (9th Cir. 1989) (citation omitted); see Greger v. Barnhart, 464

  F.3d 968, 972 (9th Cir. 2006) (“[Q]uestions of credibility and resolutions of

  conflicts in the testimony are functions solely of the Secretary.” (citation omitted));

  Parra v. Astrue, 481 F.3d 742, 750 (9th Cir. 2007). The Ninth Circuit has



                                            7
Case 1:20-cv-00264-JAO-RT Document 25 Filed 03/16/21 Page 8 of 17             PageID #: 2069




  established a two-step analysis for determining the extent to which a claimant’s

  symptom testimony must be credited:

                     First, the ALJ must determine whether the claimant has
               presented objective medical evidence of an underlying
               impairment which could reasonably be expected to produce the
               pain or other symptoms alleged. In this analysis, the claimant is
               not required to show that her impairment could reasonably be
               expected to cause the severity of the symptom she has alleged;
               she need only show that it could reasonably have caused some
               degree of the symptom. Nor must a claimant produce objective
               medical evidence of the pain or fatigue itself, or the severity
               thereof.

                      If the claimant satisfies the first step of this analysis, and
               there is no evidence of malingering, the ALJ can reject the
               claimant’s testimony about the severity of her symptoms only by
               offering specific, clear and convincing reasons for doing so. This
               is not an easy requirement to meet: The clear and convincing
               standard is the most demanding required in Social Security cases.

  Trevizo, 862 F.3d at 1000 (emphasis added) (quoting Garrison, 759 F.3d at 1014–

  15) (footnote omitted); see also Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir.

  2012) (identifying two-step analysis in assessing the credibility of a claimant’s

  testimony regarding the subjective pain or intensity of symptoms); Vasquez v.

  Astrue, 572 F.3d 586, 591 (9th Cir. 2009); Lingenfelter v. Astrue, 504 F.3d 1028,

  1036 (9th Cir. 2007). While the ALJ need not believe every allegation regarding a

  claimant’s symptoms, see Molina, 674 F.3d at 1112, the ALJ must support

  credibility determinations with sufficiently specific findings to allow the Court to

  conclude that the ALJ did not arbitrarily discredit a claimant’s testimony. See


                                             8
Case 1:20-cv-00264-JAO-RT Document 25 Filed 03/16/21 Page 9 of 17            PageID #: 2070




  Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (citing Bunnell v. Sullivan,

  947 F.2d 341, 345–46 (9th Cir. 1991) (en banc)).

                                  III.   DISCUSSION

        Plaintiff appeals the ALJ’s conclusion that she is not disabled, and only

  challenges the ALJ’s determinations as to step five, i.e., the ALJ’s conclusion that

  Plaintiff had the RFC to perform substantial gainful activity in the national

  economy. Only the second step of the ALJ’s credibility analysis is at issue in this

  case as the ALJ found that Plaintiff’s “medically determinable impairments could

  reasonably be expected to cause the alleged symptoms.” ECF No. 11-3 at 23.

        Plaintiff frames the issue before the Court as follows: “Whether the ALJ

  failed to provide specific, clear and convincing reasons to reject [Plaintiff]’s case

  dispositive testimony?” ECF No. 14 at 13. Specifically, Plaintiff contends that the

  ALJ rejected her testimony regarding her insomnia “without comment.” Id. She

  further argues that the ALJ failed to support with clear and convincing evidence his

  rejection of Plaintiff’s testimony that she would be unable to arrive on time to

  work regularly due to her insomnia based on the fact that she was several hours

  late three times a month at her previous job. Id. at 15–16. Plaintiff refines and

  extends her challenge to the ALJ’s credibility determination in her Reply Brief,

  arguing that the ALJ failed to identify the testimony he found not credible and link




                                             9
Case 1:20-cv-00264-JAO-RT Document 25 Filed 03/16/21 Page 10 of 17            PageID #:
                                   2071



that testimony to the portions of the record supporting his non-credibility

determination. ECF No. 21 at 12 (citations omitted).

 A.   Identification of the Discredited Testimony

      Plaintiff argues that the ALJ rejected her testimony regarding her insomnia

without identifying the testimony he found incredible. ECF No. 21 at 12. The

Commissioner counters that the ALJ offered specific bases to find Plaintiff

incredible. ECF No. 16 at 23.

      In order to discredit testimony regarding a claimant’s symptoms, the ALJ

must “identify the testimony she found not credible” and “link that testimony to the

particular parts of the record supporting her non-credibility determination.”

Brown-Hunter, 806 F.3d at 494. A “finding that a claimant’s testimony is not

credible must be sufficiently specific to allow a reviewing court to conclude the

adjudicator rejected the claimant’s testimony on permissible grounds and did not

arbitrarily discredit a claimant’s testimony regarding pain.” Id. at 493 (internal

quotation marks and citation omitted).

      Brown-Hunter is instructive. There, the court held that the ALJ made the

“conclusory statement” that “the claimant’s statements concerning the intensity,

persistence and limiting effects of these symptoms are not credible to the extent

they are inconsistent with the above residual functional capacity assessment.” Id.

(internal quotation marks and citation omitted). The court concluded that the


                                         10
Case 1:20-cv-00264-JAO-RT Document 25 Filed 03/16/21 Page 11 of 17          PageID #:
                                   2072



ALJ’s failure to identify “which of [the claimant]’s statements she found not

credible and why” constituted legal error, and was not harmless. Id. at 493–94.

      A recent case from this District applied Brown-Hunter to facts similar to

those here and reversed the ALJ’s decision. In Ignacio v. Saul, Civ. No. 19-00628

JMS-KJM, 2020 WL 4698806 (D. Haw. Aug. 13, 2020), the ALJ “provide[d] a

thorough summary of [the] [c]laimant’s testimony” and found that the

“[c]laimant’s statements concerning the intensity, persistence and limiting effects

of these symptoms are not fully supported by the medical evidence,” but “fail[ed]

to articulate which of [the] [c]laimant’s statements were inconsistent with the

medical records.” Ignacio, 2020 WL 4698806, at *5 (internal quotation marks and

citation omitted). The court determined that even though the ALJ provided

“extensive and thorough summaries of the medical records,” the ALJ did not

articulate why he rejected the claimant’s testimony that she could stand for only

three hours at a time without needing to change positions and that she could only

lift about five pounds. Id. The court concluded the ALJ committed legal error by

summarizing the administrative record in support of his RFC determination

without providing clear and convincing reasons for rejecting the claimant’s

specific symptom testimony. See id. (citing Brown-Hunter, 806 F.3d at 494).

      Applying the holding of Brown-Hunter to the facts of this case similarly

warrants the conclusion that the Decision suffers from the same legal error because


                                         11
Case 1:20-cv-00264-JAO-RT Document 25 Filed 03/16/21 Page 12 of 17             PageID #:
                                   2073



the ALJ rejected Plaintiff’s testimony without outlining which testimony was

inconsistent with the record. As in Ignacio, the ALJ here offered only in general

terms the testimony he considered incredible, i.e., Plaintiff’s testimony regarding

“the intensity, persistence, and limiting effects of . . . her symptoms” and

Plaintiff’s “reported difficulty with concentration, memory problems, insomnia,

and resulting inability to function.” ECF No. 11-3 at 23.

      It is clear from the ALJ’s Decision that his determination of Plaintiff’s RFC

(and his resulting determination that Plaintiff is not disabled) was based on at least

a partial rejection of Plaintiff’s testimony regarding her insomnia. But the ALJ did

not indicate which of Plaintiff’s various statements about her insomnia he rejected.

See generally id. 17–27. Given that Plaintiff made multiple references to her

insomnia at the administrative hearing, see Section I, supra, the Court can only

speculate as to which statements the ALJ believed and which he did not. Even if

the ALJ had identified which of Plaintiff’s statements about her insomnia he did

not find credible, the Court would be left to guess which of the contrary medical

evidence cited by the ALJ relates to Plaintiff’s insomnia, and which relates to her

concentration and memory problems.

      The Commissioner argues that Brown-Hunter is inapposite and that the

Court should instead follow Madrid v. Colvin, Case No. 14-cv-05380-BLF, 2016

WL 1161978 (N.D. Cal. Mar. 23, 2016), and Vahey v. Saul, Civ. No. 18-00350-


                                          12
Case 1:20-cv-00264-JAO-RT Document 25 Filed 03/16/21 Page 13 of 17           PageID #:
                                   2074



ACK-KJM, 2019 WL 3763436 (D. Haw. Aug. 9, 2019), both of which involved

adverse credibility determinations regarding a claimant’s symptoms. See ECF No.

16 at 22. But neither case is on point.

        In Madrid, the ALJ rejected the plaintiff’s testimony regarding her difficulty

using her hands and performing routine daily tasks by identifying contrary

evidence in the record.3 Madrid, 2016 WL 1161978, at *8–10. But unlike the ALJ

in Madrid, the ALJ here did not specify the particular testimony that he found not

credible and did not link that particular testimony to the contrary medical evidence.

        In Vahey, the court explained that “[a]n ALJ need not address every aspect

of a claimant’s testimony to find him not credible.” Vahey, 2019 WL 3763436, at

*23 (citations omitted). While this is of course true, the law is nonetheless very

clear — and Vahey does not suggest otherwise — that the ALJ must identify which

portion of a claimant’s testimony he or she finds not credible in order to reject the

claimant’s symptom testimony. Here, the Court cannot discern from the Decision


3
    Specifically, the District Court affirmed the ALJ in part because:

               The ALJ also observed that although Plaintiff testified that she
        has trouble performing routine daily tasks, she “also indicated that she
        can do chores around the house, grocery shop, drive, and prepare meals,
        and she has told various treatment providers that she folds laundry,
        exercises, walks with her granddaughter, takes care of her daughter.”
        The ALJ supported this statement with a string citation to record
        evidence.

Madrid, 2016 WL 1161978, at *8 (citation omitted).
                                           13
Case 1:20-cv-00264-JAO-RT Document 25 Filed 03/16/21 Page 14 of 17            PageID #:
                                   2075



whether the ALJ rejected all of Plaintiff’s testimony regarding her insomnia, or just

certain portions of her testimony. And if it was the latter, the Court is unable to

determine which specific portions of Plaintiff’s testimony the ALJ rejected.

      The ALJ’s legal error here was not harmless because the Court is left

without the ability to review whether the ALJ provided clear and convincing

evidence as “the ALJ never identified which testimony []he found not credible, and

never explained which evidence contradicted that testimony.” See Brown-Hunter,

806 F.3d at 494 (citing Burrell v. Colvin, 775 F.3d 1133, 1138 (9th Cir. 2014)).

B.    Plaintiff’s Testimony Regarding Her Tardiness

      Plaintiff asserts in a header in her Opening Brief that the ALJ erred in

concluding that Plaintiff is not disabled because the ALJ improperly rejected

Plaintiff’s testimony that “she would likely be up to three hours late to work at

least three days per month.” ECF No. 14 at 13 (emphasis added). While the Court

has already addressed the ALJ’s failure to identify which portion of Plaintiff’s

testimony he found not credible and why, see supra Part III.A, the Court

nonetheless addresses the Commissioner’s response that Plaintiff mischaracterizes

her testimony at the hearing before the ALJ as Plaintiff did not actually testify that

she would be three hours late at least three days a month, but merely testified that




                                          14
Case 1:20-cv-00264-JAO-RT Document 25 Filed 03/16/21 Page 15 of 17            PageID #:
                                   2076



she had been that tardy at her previous job several years before the Disability

Period. ECF No. 16 at 5–6.4

      The Court agrees with the Commissioner that at no point did Plaintiff say

that she would be three hours late to work three times a month at present, or, more

importantly, during the Disability Period. The Court therefore rejects Plaintiff’s

argument that the ALJ necessarily discredited Plaintiff’s testimony regarding her

chronic tardiness prior to the Disability Period in order to conclude that Plaintiff is

not disabled.

      The Court also rejects Plaintiff’s argument that the ALJ improperly

discredited her testimony that she would “probably not [be] on time” to any job.

First, as discussed, the ALJ did not identify which portions of Plaintiff’s testimony

he found incredible, so it is impossible to say that he discredited any specific

testimony. Second, Plaintiff fails to explain how her testimony that she would

“probably not [be] on time” to any job means that she could not sustain any job in

the national economy. Indeed, the vocational expert’s testimony regarding the

unavailability of sustainable jobs was quite narrow, addressing only a person who


4
  Although Plaintiff fails to respond to this argument in her Reply Brief, see
generally ECF No. 21, Plaintiff’s Opening Brief does quote at length the ALJ’s
colloquy on this issue, see ECF No. 14 at 15–16, and its summary of the colloquy
is accurate: “The ALJ elicited testimony from [Plaintiff], asking her if she would
be able to arrive at a workplace regularly, to which [Plaintiff] stated she could not
do so on time, and in her last job she would be up to several hours late at least
three times per month[.]” ECF No. 14 at 15.
                                          15
Case 1:20-cv-00264-JAO-RT Document 25 Filed 03/16/21 Page 16 of 17         PageID #:
                                   2077



would be up to three hours late to work about three times per month. ECF No. 11-

3 at 61.

C.    Remedy

      As the arbiter of credibility, the ALJ exclusively makes determinations;

courts are limited to reviewing those determinations. See Brown-Hunter, 806 F.3d

at 494. Because the Court cannot speculate about the ALJ’s bases for his

conclusions or substitute the ALJ’s conclusions with its own in deciding whether

substantial evidence supports the ALJ’s Decision, the ALJ’s credibility

determination must be reversed and remanded. Only after that issue is resolved

can a determination be made about whether the ALJ’s RFC determination is

proper.

      //

      //

      //

      //

      //

      //

      //

      //

      //


                                        16
Case 1:20-cv-00264-JAO-RT Document 25 Filed 03/16/21 Page 17 of 17        PageID #:
                                   2078



                               IV.   CONCLUSION

      For the foregoing reasons, the Commissioner’s Decision denying Plaintiff’s

application for social security disability benefits is REVERSED. This case is

REMANDED for further administrative proceedings consistent with this Order.

The Clerk of the Court is directed to close the case.

      IT IS SO ORDERED.

      DATED: Honolulu, Hawaiʻi, March 16, 2021.




CIVIL NO. 20-00264 JAO-RT, Wickliff v. Saul; ORDER REVERSING
DECISION OF COMMISSIONER OF SOCIAL SECURITY AND REMANDING
FOR FURTHER PROCEEDINGS

                                         17
